                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

RHONDA SUE HOFFMAN,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-680-FtM-38MRM

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 21). Judge McCoy recommends affirming the Commissioner of

Social Security’s decision to deny Plaintiff Rhonda Sue Hoffman’s disability, disability

insurance benefits (“DIB”), and supplemental security income (“SSI”). Hoffman objects

to the R&R (Doc. 22), to which the Commissioner has responded (Doc. 23).

                                           BACKGROUND

        The Court adopts the factual background detailed in the R&R. (Doc. 21 at 2-4).

For brevity’s sake, the Court will briefly outline the procedural background. Nearly six

years ago, Hoffman applied for a period of disability, DIB, and SSI for her seizures and

memory loss. After a hearing, the Administrative Law Judge (“ALJ”) denied Hoffman’s

application, finding that she was not disabled. The Appeals Council denied Hoffman’s




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
request for review, making the ALJ’s decision the Commissioner’s final decision.

Thereafter, Hoffman filed the instant appeal. (Doc. 1).

                                   LEGAL STANDARDS

          A. Review of the Magistrate Judge’s Report and Recommendation

          In reviewing a report and recommendation, the district court “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). When a party makes

specific objections to a magistrate judge’s report, the district court engages in a de novo

review of the issues raised. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

          B. Review of the ALJ’s Decision

          A court’s review of the Commissioner’s decision is limited to evaluating whether

substantial evidence supports the decision and whether the ALJ applied the proper legal

standards. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) .

This review is de novo. See Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)

(citing     Chester    v.   Bowen,     792    F.2d    129,   131    (11th    Cir.   1986)).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.”           Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997)). “[The Court] may not decide facts anew, reweigh

the evidence, or substitute [its] judgment for that of the Commissioner.” Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005) (citing Phillips v. Barnhart, 357 F.3d 1232, n. 8 (11th

Cir. 2004)). The ALJ’s decision must be affirmed if it is supported by substantial evidence,

even if the Court finds the evidence more likely supports a different conclusion. See Miles




                                              2
v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)).

                                      DISCUSSION

       Plaintiff raises two objections to the R&R, offering nothing more than a reiteration

of the arguments she made in the parties’ Joint Memorandum. (Doc. 20). Hoffman

asserts the ALJ erred because she: (1) failed to provide Plaintiff with a supplemental

hearing to cross-examine Dr. Zaki; and (2) failed to develop the record regarding the

testimony of a vocational expert at step five (Doc. 22). Plaintiff repeats her arguments as

presented to Judge McCoy and adds no legal or factual support for her objections to the

R&R. See Doc. 22 at pp. 8-11, 15-18.

       After an independent review of the complete record, Joint Memorandum (Doc. 20),

and applicable case law, the Court finds the R&R to be well reasoned, thorough, and

legally sound.     As such, the Court agrees with Judge McCoy’s findings and

recommendations over Hoffman’s objections. Therefore, the Commissioner’s decision is

affirmed.

       Accordingly, it is now

       ORDERED:

   1. Plaintiff’s Objections to the United States Magistrate Judge’s Report and

Recommendation (Doc. 22) are OVERRULED.

   2. United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

(Doc. 21) is ADOPTED and ACCEPTED and the findings incorporated herein.

   3. The Commissioner of Social Security’s decision is AFFIRMED.




                                            3
   4. The Clerk of Court is DIRECTED to enter judgment pursuant to sentence four of

42 U.S.C. § 405(g) in favor of the Commissioner of Social Security, and to close the file.

      DONE and ORDERED in Fort Myers, Florida this 12th day of February, 2020.




Copies: All Parties of Record




                                            4
